Citation Nr: 0706711	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  98-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision in which the RO denied the veteran's claim of 
service connection for PTSD.  In January 1998, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 1998, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 1998.

In December 2003, the Board remanded the claim on appeal to 
the RO for additional development of the evidence.  After 
accomplishing further action, the RO continued the denial of 
the claim (as reflected in an November 2005 supplemental SOC 
(SSOC)) and returned this matter to the Board for further 
appellate consideration.

In October 2006, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record. During the 
hearing, the appellant submitted additional evidence to the 
Board, waiving initial RO consideration of the evidence.  The 
veteran also requested, and the undersigned granted, a 30-day 
abeyance period within which to submit additional evidence.  
In January 2007, the veteran's representative submitted 
additional evidence, accompanied by a motion to accept the 
evidence out of time and a waiver of RO jurisdiction.  The 
Board accepts the evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2006).

For the reason expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.



REMAND

Unfortunately, the claims file reflects that another remand 
of the claim for service connection for PTSD is warranted, 
even though such action will, regrettably, further delay an 
appellate decision.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).

The veteran contends that he has PTSD as a result of 
stressful events during service in both Ethiopia and Vietnam.  
He most recently submitted a detailed statement regarding his 
claim stressors and testified during a hearing before the 
undersigned October 2006.  

At the outset, the Board notes that the veteran has reported 
a number of incidents as stressors.  He reported that he was 
attacked by a ARVN soldier with a bayonet in March 1965, and 
that he sustained a superficial wound to the hand that was 
not treated.  He also asserted that he was present at the 
time of explosions at the My Canh floating restaurant in 
Saigon in June 1964.  He has reported that while Africa, he 
was involved in a automobile accident, but did not report the 
date of that accident.  He has also asserted that in October 
or November 1964, he saw an injured child after being shot by 
a Canadian soldier.  Another contended stressor was the 
January 1965 crash of a plane flown by [redacted], a 
friend from basic training, which was not witnessed by the 
veteran.  In addition, the veteran has indicated that while 
stationed at Tan San Nhut Air Force Base (AFB) in Vietnam, 
the base attacked with mortar rounds on several occasions.  
He indicated that during those attacks, he and his unit would 
go out in defense of the perimeter.  He also indicated that 
on December 24, 1964, his unit was tear-gassed.  

The RO has attempted to verify the veteran's stressors.  In 
April 2003, USACURR indicated that unit records of the 3rd 
RRU were not maintained and the request was forwarded to the 
Commander, U.S. Army INSCOM.  In May 2003, the Command 
Historian for INSCOM indicated that the office was unable to 
corroborate the information regarding the claimed stressors 
or verify the veteran's assignment to the 3rd RRU, indicated 
that the pertinent unit records, operational in nature and 
containing only names of key personnel, classified and could 
not released.  The Board also notes that most of the above-
cited stressors are not objectively verifiable, as they are 
general in description and involve events that would not be 
contained in a unit history or operational report.  Anecdotal 
experiences of this type simply cannot be verified 
independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented.").

However, the veteran's alleged in-service stressful 
experiences also involve his reported voluntary service in 
Vietnam as a door gunner and an assault while serving in 
Ethiopia.  The veteran has asserts that between October and 
December 1964, he volunteered and flew missions as a door 
gunner in "Operation Shotgun", possibly as part of the  
145th Aviation Unit.  In December 2006 statement, Mr. N, as 
service comrade, indicated that he had known the veteran for 
over 30 years, including the time they had served in Africa 
and Vietnam and could attest to his voluntary service as a 
door gunner.  The veteran has also reported that in February 
1963, he and D. L. N. were attacked by two men in a robbery 
attempt.  He was hit on the head with a rock.  Mr. N. helped 
the veteran back to the post hospital and he was treated with 
stitches.  A January 2005 statement of Mr. N. corroborates 
that assault.  He related that the veteran had a head wound 
which was treated at the Kagnew Station Hospital.  The 
service medical records show that the veteran was treated for 
a scalp laceration in February 1963.

The veteran's corrected DD Form 214, and available service 
personnel and administrative records currently associated 
with the claims file reflect that his military occupational 
specialty was administrative specialist.  These records 
document he served in Asmara, Ethiopia with the 4th USASAFS 
from January 1963 to July 1964 and in Vietnam with the 3rd 
Radio Research Unit (RRU) from August 1964 to August 1965.  
He received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal Ribbon.  

The Board finds that, collectively, the aforementioned lay 
and objective evidence tends to corroborate the veteran's 
assertions of the in-service assault in Ethiopia and his 
voluntary service as a door gunner while in Vietnam, and that 
these experiences were apparently stressful to him.  Inasmuch 
as the Board has determined that credible evidence 
corroborates the occurrence of these, and only these, in-
service stressors, questions remain as to whether the 
remaining criteria for PTSD are met-namely, diagnosis and 
symptoms associated with the corroborated stressors.

The Board notes that, in January 2007, the veteran submitted 
additional evidence with a waiver of initial RO consideration 
of that evidence.  Included is a November 2006 report of 
private psychological evaluation.  The examiner noted 
reported stressors of being in a restaurant that was bombed, 
witnessing the murder of a child and assaulted by a solider 
in Saigon.  The examiner indicated that these were 
precipitating evidence for the diagnosis of PTSD.  As 
indicated above, however, those events noted by the examiner 
are not verified.  In addition, VA outpatient treatment 
records dated from January 2003 to November 2006 were also 
submitted.  

As the aforementioned makes clear, the current record does 
not include sufficient medical information to resolve the 
questions remaining.  See 38 U.S.C.A. § 5103A.  Accordingly, 
RO should arrange for the veteran to undergo VA psychiatric 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for any scheduled VA examination, without good cause, 
may well result in denial of the claim.  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the 
appellant does not report for the scheduled examination, the 
RO must obtain and associate with the claims file a copy of 
any notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from 
Milwaukee VA Medical Center (VAMC) dated from November 1996 
to November 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the since November 2006, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004) as regards requests 
for records from Federal facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) as regards the five elements of a claim for service 
connection-specifically as regards disability ratings and 
effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of evidence submitted directly 
to the Board, notwithstanding the veteran's waiver of RO 
consideration of the evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Milwaukee VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's PTSD, from November 2006 to 
the present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman, cited to above (as 
appropriate).  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should arrange for the 
veteran to undergo VA examination by a 
psychiatrist, at an appropriate VA 
medical facility.  The veteran's entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.
The examiner should make a specific 
determination as to whether the 
diagnostic criteria for PTSD are met.  In 
rendering such determination, the 
examiner is instructed that only the 
personal assault in February 1963 while 
stationed in Ethiopia and events 
associated with his voluntary service as 
a door gunner in Vietnam, addressed 
above, may be considered for the purpose 
of determining whether the veteran has 
experienced (an) in-service stressor(s) 
sufficient to have resulted in PTSD.  If 
a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
entitlement to service connection for 
PTSD, in light of all pertinent evidence 
(to include that submitted directly to 
the Board) and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

